In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00177-CV

CYNTHIA ANN MITSCH BEARDEN,                 §    On Appeal from the 235th District Court
Appellant
                                            §    of Cooke County (CV12-00219)

V.                                          §    August 11, 2022

JARED LECLAIR, Appellee                     §    Memorandum Opinion by Justice Kerr


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed and that Appellant Cynthia Ann Mitsch Bearden must pay all costs of this

appeal.

      It is further ordered that Appellee Jared Leclair shall have and recover of and

from Appellant Cynthia Ann Mitsch Bearden—and her $989,100 cash deposit in lieu
of supersedeas bond—the amount adjudged in the trial court’s judgment, together

with all costs of this appeal.

                                  SECOND DISTRICT COURT OF APPEALS


                                  By _/s/ Elizabeth Kerr__________________
                                     Justice Elizabeth Kerr